Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The Office Action is in response to the Applicant's reply filed May 24, 2022
to the Office action mailed on March  3, 2022.
Status of the Claims

Claims 29, 31-41 are pending. The claims corresponding to the elected subject matter are claims 29, 31-41 and are herein acted on the merits.
Application Priority
This application filed 1/15/2020 is a national stage entry PCT/US18/42505, Filing Date: 7/17/2018, claims priority to PRO 62/534,973, filed 07/20/2017 and PRO 62/533,558 filed 07/17/2017.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112 rejection of claim 29 
is not persuasive. Applicant argues the amendments overcome the rejection, however, the Examiner points out the amended claims are unclear. The rejection is herewith modified to address the amended claims.
The ODP rejections are withdrawn in view of the T.D. filed and approved on May 24, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 recites the limitation "from electrodes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 29 is vague with respect to the indicator. In other words what is this indicator? The claims have been amended to recite the indicator “includes a spectrogram.” However, more clearly, the data in the specification relates to generating a viewable spectrogram responsiveness (also seen in claim 31-32), as well as, determining physiological data responsiveness (also seen in claim 30). Now, with respect to Claim 41, is the “information about consciousness” acquired from the spectrogram data or other sources. Prior to the amendment,  the claims did not include other sources as the “indicator.” Claim 29, as written, is rendered vague.
Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627